    Case 4:20-cv-00932-ALM-KPJ Document 17 Filed 08/05/21 Page 1 of 1 PageID #: 52




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    JOSE LUIS ORTIZ GARCIA,                         §
          #38885480                                 §
                                                    §
    VS.                                             §                CIVIL ACTION NO. 4:20cv932
                                                    §
    FANNIN COUNTY DETENTION CENTER                  §

                                       ORDER OF DISMISSAL

           Pro se Petitioner Jose Luis Ortiz Garcia filed a petition for writ of habeas corpus pursuant

    to 28 U.S.C. § 2241. This case was referred to United States Magistrate Judge Kimberly C. Priest

    Johnson, who issued a Report and Recommendation concluding Petitioner’s case should be

    dismissed without prejudice for failure to prosecute. The Report and Recommendation of the

    Magistrate Judge, which contains proposed findings of fact and recommendations for the disposition

    of such action, has been presented for consideration. No objections having been timely filed, the

    Court concludes the findings and conclusions of the Magistrate Judge are correct, and adopts the

    same as the findings and conclusions of the Court.
.
           Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is DENIED,

    and the case is DISMISSED without prejudice. It is further ORDERED all motions by either party

    not previously ruled on are hereby DENIED.

          SIGNED this 5th day of August, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
